The chancellor decided in this case that where land is sold for a gross sum to be paid for the whole premises, and not at a specified rate by the foot or aere, the purchaser takes the quantity contained within the designated boundaries of the grant, without reference to quantity or measure of the premises as mentioned in the contract or conveyance; and that where there has been no fraud or misrepresentation, he is neither liable for a surplus nor entitled to any deduction on account of a deficiency in the quantity or measure of the premises mentioned in the contract or deed. Decree appealed from affirmed, with costs.